        Case 1:19-cr-00027-PGG Document 72 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                          ORDER
            -against-
                                                     19 Cr. 27 (PGG-2)

MICHAEL MACK,

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that any further response from the Government is due

May 7, 2020, at 5:00 p.m.

Dated: New York, New York
       May 6, 2020
